Citation Nr: 0505398	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired psychiatric disability was 
the subject of an earlier decision on October 10, 2002.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from September 1962 to March 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2000 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In January 2004, the Board remanded this case to the RO via 
the VA Appeals Management Center in Washington, DC, for 
further development of the evidence.  The case was returned 
to the Board in January 2005.


FINDING OF FACT

Without good cause, the veteran failed to report for VA 
examinations necessary to decide his claim of entitlement to 
TDIU.


CONCLUSION OF LAW

Entitlement to TDIU is not warranted.  38 C.F.R. § 3.655 
(2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply when the law 
and not evidence is dispositive of a claim.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  VA's General Counsel has 
held that there is no duty to notify a claimant or to assist 
the claimant pursuant to the VCAA when undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  For the reasons stated below, the Board 
has found in this case that laws and regulations are 
dispositive of the claim on appeal and that undisputed facts 
render the veteran ineligible for TDIU.  Therefore, the VCAA 
is not applicable to this appeal.

II. Legal Criteria

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, a 
claim for increase shall be denied.  38 C.F.R. § 3.655(a)(b) 
(2004).

III. Factual Background and Analysis

In the January 2004 remand of this case, the Board ordered 
that the veteran should be afforded VA orthopedic, skin, 
cardiovascular, and general medical examinations to determine 
the impact of the veteran's service connected disabilities on 
his ability to obtain or maintain substantially gainful 
employment.  The remand stated, "The veteran is to be 
advised that the examinations requested are deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2001)."

Pursuant to the Board's remand instructions, the VA 
outpatient clinic in Lubbock, Texas, notified the veteran to 
report for a C&P (compensation and pension) examination on 
June 18, 2004.  A VA Form 119, Report of Contact, reflects 
that the veteran called the RO in May 2004 and stated that he 
had cancelled the scheduled VA examinations because he did 
not want to be examined by VA doctors until his court case 
was finished.  The Board notes that the veteran was evidently 
referring to his appeal of the Board's October 2002 decision 
to the Court on the issue of whether he had submitted new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder.

The record shows that the VA outpatient clinic in Lubbock, 
Texas, then notified the veteran to report for a C&P 
examination on August 4, 2004.  In a July 2004 statement, the 
veteran stated, "I have informed VA that I will not go to 
any C&P exam.  I told you on the phone and in a letter.  I do 
not care what your decision is just make a decision."  

Upon consideration of the evidence of record, the Board first 
notes that a claim for TDIU is a claim for increased 
compensation.  This is shown on the application form, VA Form 
21-8940, which is captioned Veteran's Application For 
Increased Compensation Based On Unemployability.  The issue, 
then, is whether the veteran's failure to report for the VA 
examinations scheduled for June and August 2004 was with or 
without good cause.  

The applicable regulation, 38 C.F.R. § 3.655, provides that 
examples of good cause for failure to report for a necessary 
VA examination include but are not limited to the illness or 
hospitalization of the claimant, the death of an immediate 
family member, etc.  In the veteran's case, there is no 
indication in the record that he was in any way unable to 
report for the scheduled VA examinations, which were 
necessary to decide a claim for TDIU which he had filed in 
February 2000, more than four years earlier.  The veteran's 
stated wish to find out the decision of the Court on another 
claim for a VA benefit is not, the Board finds, sufficient 
reason under the applicable regulation to fail to report for 
the necessary examinations.  The Board, therefore, concludes 
that the veteran failed without good cause to report for VA 
examinations which were necessary to decide his claim for 
TDIU on the merits, and so his claim for TDIU shall be denied 
on the basis of a lack of entitlement under the law.  See 
38 C.F.R. § 3.655 (2004); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Entitlement to TDIU is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


